         Case 1:18-cr-00224-AJN Document 384 Filed 10/23/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                          United States Attorney
                                          Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       October 23, 2020


BY ECF
The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (AJN)

Dear Judge Nathan:

        I respectfully file this letter in response to the Court’s Order of October 20, 2020, directing
that “any request to redact or seal the declarations and exhibits shall be filed on the public docket,
with limited proposed and justified redactions if necessary.” (Dkt. 382). Attached hereto as
Exhibit A is my letter, dated October 16, 2020, which I believe requires no redactions. Should the
Court grant any sealing or redaction applications, I respectfully request that my materials be treated
in the same manner.

                                               Respectfully submitted,




                                               Jane Kim
                                               Assistant United States Attorney

cc:    John McEnany, Associate United States Attorney (by Email)
       Defense Counsel (by Email)

Enclosure
